                                             Case 3:18-cv-00283-RCJ-WGC Document 55 Filed 08/06/20 Page 1 of 2



                                             MARGARET A. MCLETCHIE, Nevada Bar No. 10931
                                         1
                                             ALINA M. SHELL, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                             701 East Bridger Ave., Suite 520
                                         3   Las Vegas, Nevada 89101
                                             Telephone: (702) 728-5300
                                         4
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                             Attorneys for Plaintiff Todd Evans
                                         6
                                         7                                 UNITED STATES DISTRICT COURT
                                         8                                         DISTRICT OF NEVADA
                                         9
                                        10   TODD EVANS,                                        Case No.: 3:18-cv-00283-RCJ-WGC

                                        11                   Plaintiff,
                                                                                                STIPULATION AND ORDER TO
                                        12   vs.                                                EXTEND DEADLINE TO FILE
                                        13                                                      AMENDED COMPLAINT
(702)728-5300 (T) / (702)425-8220 (F)




                                             JAMES DZURENDA, et al.,                            (ECF No. 41)
 701 EAST BRIDGER AVE., SUITE 520




                                        14
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                                              Defendants.                       (THIRD REQUEST)
                                        15
                                        16
                                        17            Pursuant to LR IA 6-1, Plaintiff TODD EVANS and Defendants JAMES

                                        18   DZURENDA, ROMEO ARANAS, JOHN KEAST, DR. JONES, and DR. MAR

                                        19   (collectively “Defendants”), by and through their respective counsel, hereby stipulate and

                                        20   request that this Court extend the deadline for Plaintiff TODD EVANS to file his Amended

                                        21   Complaint, pursuant to Screening Order (ECF No. 41), by an additional thirty (30) days,

                                        22   extending the deadline from August 10, 2020 to September 9, 2020.

                                        23            This Request for an extension of time is not sought for any improper purpose or

                                        24   other purpose of delay. This is the second request for an extension in this matter. This request

                                        25   for extension is based upon the following:

                                        26            Counsel for Plaintiff TODD EVANS initiated this request due to conflicting

                                        27   deadlines in other cases. Specifically, counsel Alina M. Shell is counsel in In Re: D.O.T.

                                        28   Litigation (Eighth Judicial District Court Case No. A-19-787004-B). Ms. Shell has been in



                                                                                            1
                                             Case 3:18-cv-00283-RCJ-WGC Document 55 Filed 08/06/20 Page 2 of 2




                                         1   trial in the In Re: D.O.T. Litigation matter since July 13, 2020, and trial is scheduled to last
                                         2   through September. The undersigned has had to dedicate substantial time to participating in
                                         3   trial, and attending to matters related to trial. Accordingly, counsel requires additional time
                                         4   to adequately represent Mr. Evans’ interests in this matter.
                                         5            WHEREFORE, the parties respectfully request that this Court extend the deadline
                                         6   for Plaintiff to file his Amended Complaint to up to and including September 9, 2020.
                                         7            IT IS SO STIPULATED.
                                         8
                                             DATED this 5th day of August, 2020.                DATED this 5th day of August, 2020.
                                         9
                                             MCLETCHIE LAW                                      ATTORNEY GENERAL’S OFFICE
                                        10
                                        11
                                             /s/ Alina M. Shell                                  /s/ Douglas R. Rands
                                        12   Margaret A. McLetchie, NBN 10931                    Aaron D. Ford, Nevada Attorney General
                                             Alina M. Shell, NBN 11711                           Douglas R. Rands, Nevada Bar No. 3572
                                        13   701 E. Bridger Ave., Suite 520                      100 N. Carson Street
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                        14   Las Vegas, NV 89101                                 Carson City, Nevada 89701-4717
      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                             Attorneys of Plaintiff Todd Evans                   Attorneys for Defendants
                                        15
                                        16
                                                                                       ORDER
                                        17
                                                                                      IT IS SO ORDERED.
                                        18
                                        19
                                        20
                                        21                                            HONORABLE JUDGE WILLIAM G. COBB
                                                                                      U.S. DISTRICT COURT JUDGE
                                        22
                                        23                                            DATED: August 6, 2020
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                            2
